DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12/13/2021 has been entered.

Response to Amendment
Applicants’ response filed 12/13/2021 did not include any claim amendments.  Applicants’ arguments are persuasive in overcoming the 35 USC 103 rejections over Sumant in view of Qu and Sumant in view of Qu further in view of Mazyar from the office action mailed 7/12/2021; therefore these rejections are withdrawn.  For the reasons discussed below claims 1-5 are allowed.

Information Disclosure Statement
4.	The information disclosure statements filed 7/17/2020 and 5/3/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL document Understanding Friction in MoS2: Part 1: Stress, Time and Temperature filed 7/17/2020 is not in the file wrapper and CN108251195A listed in the IDS filed 5/3/2021 is not in the file wrapper.  These IDSs have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicants are advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

5.	The information disclosure statement (IDS) submitted on 12/13/2021 was filed after the mailing date of the final office action on 7/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiners Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

At the beginning of line 1 on page 1 of the specification:    

"This application is a DIV of 15/428,387 filed 02/09/2017, now PAT No. 10745641.”    


Please CANCEL claims 6-18.



Spoke with Matthew Martin on 1/6/2021 and he agreed to the amendments discussed above.  




Claims Allowed
7.	The following is an examiner’s statement of reasons for allowance:  
The prior art does not teach a wear surface comprising nanodiamonds and a 2-D boron nitride component wherein the coefficient of friction is as low as recited in the instant claims.  For this reason claims 1-5 are allowed.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771